Dismissed and Opinion Filed June 29, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00028-CV

                            JACKIE LEWIS, Appellant
                                      V.
                  FREO TEXAS C/O HUNT A HOME REALTY, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-06074-B

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 9, 2015, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 9, 2015, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated March 11, 2015, we informed appellant

the clerk’s record had not been filed because appellant had not paid for or made arrangements to

pay for the clerk’s record.     We directed appellant to provide verification of payment or

arrangements to pay for the clerk’s record or written documentation that appellant had been
found to be entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date, appellant has

not paid the filing fee, filed the docketing statement, provided the required documentation

regarding the clerk’s record, or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




150028F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JACKIE LEWIS, Appellant                            On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-15-00028-CV        V.                       Trial Court Cause No. CC-14-06074-B.
                                                   Opinion delivered by Chief Justice Wright.
FREO TEXAS C/O HUNT A HOME                         Justices Lang-Miers and Stoddart
REALTY, Appellee                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee FREO TEXAS C/O HUNT A HOME REALTY recover
its costs of this appeal from appellant JACKIE LEWIS.


Judgment entered June 29, 2015.




                                             –3–